Citation Nr: 0629038	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  03-32 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an earlier effective date prior to February 3, 
2000 for the grant of service connection for multiple 
sclerosis. 


REPRESENTATION

Veteran represented by: Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel







INTRODUCTION

The veteran had active duty for training from January 1960 to 
July 1960 and active duty from October 1979 to September 
1981. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  


FINDINGS OF FACT

1. The Board denied entitlement to service connection for 
multiple sclerosis in a February 1996 rating decision.  The 
veteran was notified of this decision in a February 1996 
letter, but did not appeal.

2. The veteran's request to reopen his previously denied 
claim of entitlement to service connection for multiple 
sclerosis was received on February 3, 2000.  


CONCLUSION OF LAW

The criteria for entitlement to assignment of an effective 
date prior to February 3, 2000 for the grant of entitlement 
to service connection for multiple sclerosis have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 
3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Notice, consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

In the present case, the veteran received notice as to his 
effective date claim subsequent to the initial unfavorable 
AOJ decision.  However, the Board finds that any defect with 
respect to the timing of the notice requirement was harmless 
error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Although full notice was not provided prior to the initial 
adjudication of this claim, the veteran had ample opportunity 
to respond, supplement the record, and participate in the 
adjudicatory process after the notice was given, and the case 
was then readjudicated by the RO.

The RO provided the veteran with a January 2005 letter, fully 
notifying the veteran of what is required to substantiate his 
effective date claim.  VA specifically notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for him.  He was also asked to submit any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  The 
notification letters also specifically notified the veteran 
to provide any evidence in his possession that pertains to 
the claims.  Thus, the Board finds that VA fully notified the 
veteran of what is required to substantiate the effective 
date claim. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his service connection claim for multiple 
sclerosis, but he was not provided with notice of the type of 
evidence necessary to establish an effective date.  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim, no effective date will be 
assigned and there is no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).    

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, medical records and the veteran's 
letters are associated with the claims file.  In light of the 
foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.  

Analysis

In a January 2001 rating decision, the RO granted service 
connection for multiple sclerosis, assigning a 40 percent 
rating effective February 3, 2000.  On appeal, the veteran 
contends that an effective date prior to 2000 is warranted 
for the grant of service connection.  Specifically, the 
veteran states that since he was originally denied service 
connection in a February 1996 rating decision which was 
clearly and unmistakably erroneous, the effective date for 
his disability rating should be in 1996.     

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 2000 & Supp. 2005); 38 C.F.R. § 3.400 (2005).  
The effective date of an award of service connection based on 
new and material evidence following an earlier denial is the 
date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) 
(2005).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r) (2005).  

Initially, the Board notes that during the course of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) decided Rudd v. Nicholson, No. 02-300 (August 
18, 2006).  In its decision, the Court concluded when an 
appellant was previously denied service connection which is 
later granted in a subsequent rating decision, only a request 
for revision premised on clear and unmistakable error (CUE) 
of the original rating decision can result in the assignment 
of an earlier effective date for the award.  The Court 
explained that the United States Court of Appeals for the 
Federal Circuit had made it clear that a decision of the 
Secretary was subject to revision only on the grounds of CUE, 
or upon the presentation of new and material evidence to 
reopen.  The Court also stated claims processed "as some 
form of freestanding claim for earlier effective dates" 
violate rules of finality.   

Though in the present case, the veteran was denied service 
connection which was later granted in a subsequent rating 
decision like the appellant in Rudd, the Board finds that 
there is no problem in proceeding with a decision on the 
effective date element.  In the instant case the veteran, 
unlike the appellant in Rudd, filed an effective date claim 
as a downstream element to an initial grant of service 
connection.  As there is no "freestanding claim" for an 
earlier effective date, there is no violation of the rules of 
finality and the Board can proceed to a decision on the issue 
of effective date.  Id. 
 
In the present case, the veteran's claim for multiple 
sclerosis was previously denied in a February 1996 rating 
decision.  He was notified of this decision in a February 
1996 letter, but did not appeal the decision.  The veteran's 
claim to reopen was received on February 3, 2000.  

The Board acknowledges the veteran's contention that the 
effective date should be prior to February 3, 2000.  However, 
after a thorough review of the record, it is clear that an 
effective date prior to February 3, 2000 is not warranted.  
Though the veteran previously applied and was denied service 
connection for multiple sclerosis in February 1996, the 
effective date of an award of service connection based on new 
and material evidence following an earlier denial is the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  In the 
present case, the first medical evidence of the condition was 
in 1987.  The veteran's claim to reopen based on new and 
material evidence was received on February 3, 2000.  
Therefore, applying the regulations in section 
3.400(q)(1)(ii), the effective date of service connection is 
February 3, 2000, as it is the later date.    

The Board notes that the veteran claims that the February 
1996 rating decision was clearly and unmistakably erroneous 
and he is therefore entitled to an earlier effective date.  
However, the only issue on appeal is the effective date of 
service connection for multiple sclerosis.  Given the fact 
that the February 1996 rating decision was denied and not 
appealed and that the claim to reopen was only received on 
February 3, 2000, the effective date is February 3, 2000. 

While the Board sympathizes with the veteran's position, VA 
is does not have the authority to change the laws pertaining 
to entitlement to the benefits authorized by Congress.  See 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Spencer v. 
West, 
13 Vet. App. 376 (2000).  The Board notes, however, that the 
veteran is not without recourse as he remains free to file a 
claim of clear and unmistakable error of the February 1996 
rating decision.  See Rudd V. Nicholson, No. 02-300 (August 
18, 2006).  Therefore, this claim is denied.


ORDER

An earlier effective date prior to February 3, 2000 for the 
grant of service connection for multiple sclerosis is denied. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


